      Case 1:15-cr-00536-PGG Document 1089
                                      1088 Filed 06/29/20
                                                 06/26/20 Page 1 of 2




                                                                                      Avi Weitzman
                                                                                      Direct: +1 212.351.2465
                                                                                      Fax: +1 212.351.5265
                                                                                      AWeitzman@gibsondunn.com


                                     June 29, 2020
June 26, 2020


VIA ECF

The Honorable Paul G. Gardephe
United States District Judge for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007-1312

Re:    United States v. Kaleil Isaza Tuzman, S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

We respectfully submit this letter on behalf of Kaleil Isaza Tuzman. First, Mr. Isaza Tuzman
would like to convey his gratitude to the Court for allowing him to be with his family for the
Jewish holidays in September–October 2019, the last time he sought permission to travel.
Second, he respectfully requests leave to travel from July 3 to 7, 2020, in order to attend the
wedding of his sister Intiya Isaza-Figueroa, with events in the Districts of Massachusetts and
New Hampshire. In light of COVID-19-related uncertainties, these wedding plans were in
flux and only finally confirmed today.

Specifically, the wedding ceremony is scheduled for Friday, July 3, 2020, at 55 Warren
Street in Boston, MA, at 11:30 am, followed by a family reception at 1280 Union Street in
Manchester, NH. On Saturday, July 4, a broader wedding reception will be held at Intiya’s
home at 85 Elm Street, Charlestown, MA. On Sunday, July 5 or Monday, July 6, there will
be a family brunch at a location in Western Massachusetts to be determined.

If this leave request is granted, Mr. Isaza Tuzman would lodge at his sister Intiya’s home on
the evenings of July 3 and July 4, and with other family members on the nights of July 5 and
6. All other terms and conditions of home detention would remain in place, and Mr. Isaza
Tuzman would remain at all times under the supervision of Pretrial Services and advise
Pretrial Services of the specific address where he will be located from July 3 to 7.

This request has been communicated to Pretrial Services, which confirmed that: “As per our
office policy, our office objects to out-of-district multi-day travel requests. This objection is
general and not specific to Mr. Isaza Tuzman, who has remained compliant with supervision
at all times and has traveled without incident on many occasions in the past. If this is
approved, I will enter it into the schedule.”
      Case 1:15-cr-00536-PGG Document 1089
                                      1088 Filed 06/29/20
                                                 06/26/20 Page 2 of 2




June 26, 2020
Page 2



Mr. Isaza Tuzman has previously traveled to Massachusetts and other locations for religious
and family events, with the Court’s permission. See ECF Nos. 125, 441, 758, 952 1033. In
these cases and every other time Mr. Isaza Tuzman has traveled outside this District as
permitted by the Court, he has left and returned without incident.

As with Mr. Isaza Tuzman’s other requests for travel that the Court has granted, the
government objects to this leave request.

We thank the Court for its consideration.

Respectfully submitted,

/s/ Avi Weitzman

Avi Weitzman


cc.    All Counsel of Record (via ECF)
       Officer John Moscato, U.S. Pretrial Services (via E-mail)
